PER CURIAM.
This cause is before us upon the Court’s own Rule to Show Cause why respondent, John L. Hartnett, should not be held in contempt of this Court for failure to comply with the order of February 22, 1979, suspending respondent from the practice of law in Florida. The Florida Bar has presented strong evidence that respondent has actively engaged in the practice of law despite his two-year suspension for the reasons set forth in The Florida Bar v. Hartnett, 368 So.2d 353 (Fla.1979). Respondent did finally appear before this Court in response to the Rule to Show Cause, which is actually the sixth such rule issued by this Court between May 16, 1979, and September 26,1980. Attempted service of the first five rules to show cause failed, and it is clear from the record that respondent has at least on some occasions avoided service of process.
The respondent’s conduct and clear disrespect for this Court cannot be tolerated. Respondent is hereby found in contempt for willfully violating this Court’s order of February 22, 1979, and the discipline earlier imposed is now modified to disbarment, effective immediately.
It is so ordered.
ADKINS, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.